             Case 5:18-cr-00185-NAM Document 30 Filed 11/16/18 Page 1 of 1




              OFFICE OF THE FEDERAL PUBLIC DEFENDER
              FOR THE NORTHERN DISTRICT OF NEW YORK
Syracuse Office                                                                            Albany Office

4 Clinton Square                                                                       39 N. Pearl Street
3RD FLOOR                                                                                   5TH FLOOR
SYRACUSE, NY 13202                                                                  ALBANY, NY 12207
(315) 701-0080                                                                           (518) 436-1850
(315) 701-0081 FAX                                                                  FAX (518) 436-1780

Lisa Peebles                                                                             Paul Evangelista
Federal Public Defender                                                                    First Assistant


November 16, 2018

Honorable Thérèse Wiley Dancks
United States Magistrate Judge
100 South Clinton Street
Syracuse, New York 13202

RE:       UNITED STATES v. KAMAR BOATMAN, CASE NO.: 5:18-CR-0185

Dear Judge Dancks:
For the reasons expressed by my client in his pro se letter to the Court (Dkt. No. 28), the defense
respectfully requests that the Court set a date for a renewed detention hearing in Mr. Boatman’s
case. At or before this hearing, the defense would present the Court with further evidence
documenting Mr. Boatman’s entrepreneurship and community activism.

Thank you for your consideration. Please let me know if the Court has any questions or concerns.

                                      Very truly yours,

                                      OFFICE OF THE FEDERAL PUBLIC DEFENDER


                                              s/ Courtenay K. McKeon
                                      By:     Courtenay K. McKeon, Esq.
                                              Assistant Federal Public Defender




cc:       Richard Southwick, AUSA (by ECF)
          Kamar Boatman, Oneida County Jail
